      Case: 1:18-cr-00759-CAB Doc #: 73 Filed: 12/20/19 1 of 3. PageID #: 685




                                                                         GRANTED.

                                                                                  p
                                                                         s/Christopher       y
                                                                                        A. Boyko
                                                                         ______________________
                                                                         ____________________
                                                                                 __________      ___
                                                                         _________________________
                                                                         CHRISTOPHER A. BOYKO
                                                                         U.S. District Court
                                                                         Dated: 12/20/2019

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


                                             )
UNITED STATES OF AMERICA                     )       CASE No. 1: 18-CR-759
                                             )
                      Plaintiff,             )       JUDGE Christopher A. Boyko
                                             )
vs.                                          )
                                             )       DEFENDANT ABDELJAWAD EWAIS’
KHALIL EWAIS, et al.                         )       MOTION FOR TRANSFER OF
                                             )       FIREARM TO THIRD PARTY
                      Defendants.            )
                                             )
                                             )

       Now comes Defendant Abdeljawad Ewais (hereinafter, Defendant), through counsel, and

respectfully moves this Honorable Court to authorize the transfer of a firearm by the Federal

Bureau of Investigation (FBI) to a third party as identified by Defendant.

       When Defendant was arrested on Dec. 20, 1018, he turned over his firearm, a Glock

9mm, to the FBI, who have maintained possession of that weapon. Defendant was convicted

upon sentencing on Oct. 22, 2019, and as a felon is ineligible to possess any firearm. A third

party unrelated to Defendant has come forward to receive the firearm. That person is identified

for purposes of this Motion as A.S.H., a resident of Fairview Park, Ohio. His full name, address,

and contact information have been provided to the FBI through the U.S. Attorney’s Office. The

U.S. Attorney’s Office has advised undersigned counsel that the FBI has determined that A.S.H.

is not a prohibited person and is therefore eligible to receive the firearm. Moreover, A.S.H. has
      Case: 1:18-cr-00759-CAB Doc #: 73 Filed: 12/20/19 2 of 3. PageID #: 686



been advised that once he takes possession of the firearm, he cannot ever return the firearm to

Defendant, nor allow Defendant to direct or control the use of the firearm, as those actions would

constitute aiding and abetting a criminal violation. A.S.H. understands and accepts those

conditions.

       This Motion is filed pursuant to Henderson v. United States, 135 S.Ct. 1780 (2015). In

Henderson, the Supreme Court approved the transfer of a defendant’s firearms to a friend “who

agreed to purchase them for an unspecified price.” Henderson, 135 S.Ct. at 1783. If the court is

satisfied that a proposed disposition prevents a felon from exercising control over a weapon, then

the felon-in-possession statute does not apply and the court has the equitable power to

accommodate a felon’s request for a transfer. Henderson represented a significant change in the

law; previously, it was the government’s position that a transfer of a firearm by a felon after

conviction constituted constructive possession.

       Defendant stands ready to submit any further information requested by the Court. Absent

that need, granting this Motion will permit the FBI to transfer the firearm to A.S.H.

       Wherefore, this Honorable Court is requested to grant this Motion and permit the transfer

by the FBI as set forth herein.

                                                      Respectfully submitted:

                                                      /s/ James V. Moroney
                                                      James V. Moroney (0019064)
                                                      17510 Brandywine Drive
                                                      Strongsville, Ohio 44136
                                                      Tel: (440) 554-9266
                                                      Email: jvmoroney2@yahoo.com
                                                      Counsel for Defendant Abdeljawad Ewais




                                                  2
      Case: 1:18-cr-00759-CAB Doc #: 73 Filed: 12/20/19 3 of 3. PageID #: 687



                                 CERTIFICATE OF SERVICE
        I hereby certify that on December 18, 2019, a copy of the foregoing Defendant
Abdeljawad Ewais’ Motion for Transfer of Firearm to Third Party was electronically filed.
Notice of this filing will be sent to all registered parties by operation of the Court’s electronic
filing system and all parties may access this filing through the Court’s system to the following:


Chelsea S. Rice, Esq.
Elliot D. Morrison, Esq.
Office of the U.S. Attorney - Cleveland
Northern District of Ohio
801 Superior Avenue, W, Ste, 400
Cleveland, OH 44113
chelsea.rice@usdoj.gov
elliot.morrison@usdoj.gov
Counsel for Plaintiff


                                                      /s/ James V. Moroney
                                                      James V. Moroney
                                                      Counsel for Defendant
                                                      Abdeljawad Ewais




                                                  3
